ESTATE OF MARK BRANDON, DECEASED, JANET BRANDON, EXECUTRIX, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentEstate of Mark Brandon v. Comm'rNo. 7837-07LUnited States Tax Court2009 U.S. Tax Ct. LEXIS 24; 133 T.C. No. 4; August 27, 2009., Filed *24  R issued D a proposed assessment regarding sec. 6672, I.R.C., trust fund recovery penalties (trust penalties). D filed a protest in response to R's proposed assessment. R and D were unable to agree on the amount of outstanding trust penalties due, and consequently R closed D's case. R assessed the trust penalties and 2 months later, D died in a motorcycle accident. After D's death, R issued a notice of Federal tax lien (NFTL) relating to D's property. E, D's estate, received D's sec. 6320(a), I.R.C., lien notice (lien notice). E timely requested and received a collection due process hearing relating to D's outstanding trust penalties. E contends that, as of the date of the NFTL filing, D did not have any property to which a lien could attach. E further contends that the NFTL was invalid because both the lien notice and the NFTL were issued naming D, individually, after his death. R later issued a notice of determination sustaining the NFTL.   1. Held: A lien in favor of the United States attached to   D's property on the date of assessment and before D's death.   2. Held, further, pursuant to sec. 6320(a), I.R.C.,   and sec. 301.6323(f)-1(d), Proced. *25  & Admin. Regs., the lien   notice and the NFTL issued solely to D are valid.   3. Held, further, there was no abuse of discretion   in sustaining the lien.  N. Dean Hawkins, for petitioner.Adam Flick, for respondent.  Foley, Maurice B.